 

Exhibit 10.1

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.

REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

 

 

FIRST AMENDMENT TO SUPPLY AND RESELLER AGREEMENT

 

This First Amendment (“First Amendment”) to the Supply and Reseller Agreement
dated August 12, 2013, is made effective as of March 1, 2014 (the “First
Amendment Effective Date”) and is by and between Life Technologies Corporation
(“LTC”), a Delaware corporation, with a principal business address at 29851
Willow Creek Road, Eugene, Oregon 97402,USA and Oxford Immunotec, Ltd. (“OI”), a
company incorporated under the laws of England and Wales, with a principal
business address at 94C Innovation Drive, Milton, Park, Abingdon, Oxfordshire,
OX14 4RY, United Kingdom.

 

WHEREAS, the Parties entered into a Supply and Reseller Agreement effective
August 12, 2013 (the “AGREEMENT”); and

 

WHEREAS, the Parties have agreed to change the commercial use product number for
one of the LTC PRODUCTS (term defined in the AGREEMENT) and to add US pricing
for it;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound agree as follows:

 

1.0

Amendment

  Exhibit B to the Agreement shall be deleted in its entirety and revised to
read as attached.     2.0 Amendment   Exhibit C to the AGREEMENT shall be
deleted in its entirety and revised to read as attached.

 

3.0 Miscellaneous

The terms of the AGREEMENT not specifically modified by this First Amendment
shall continue in effect, and all references to the AGREEMENT hereafter shall
refer to the AGREEMENT as amended by this First Amendment.

 

 
Page 1 of 4

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.

REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

 

 



4.0 Execution by the Parties



IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
effective as of the First Amendment Effective Date set forth above. This First
Amendment may be executed in one or more counterparts, each of which will be
deemed an original, but all of which will constitute one and the same
instrument. For purposes hereof, a facsimile signature on this First Amendment
will be deemed to be an original.

 

 

LIFE TECHNOLOGIES COPORATION

 

 

OXFORD IMMUNOTEC LIMITED

 

         

By: /s/ Rolando Brawer 

 

 

By: /s/ Peter Edwardson

 

 

 

 

 

 

Name/Title: Rolando Brawer

 

 

Name/Title:Peter Edwardson

 

Director, Business Development                                   COO            
Date:March 31, 2014                    Date: 1st April 2014       

  

 

Approved as to legal form,

 

/s/ Allegra J. Helfenstein 27 Mar 2014

 

Authorized Signatory

Allegra J. Helfenstein

Life Technologies Corporation

 

 
Page 2 of 4

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.

REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

 

 

Exhibit B: LTC PRODUCTS (as amended in accordance with the First Amendment)

 

LTC PRODUCTS that are available to be supplied under this AGREEMENT, for use as
set forth in Article 3 (scope of agreement), are identified in the following
table:

 

LTC PRODUCT

(name)

Commercial Use

Product No.

UNIT Size

AIM V® Medium

A18398DJ

500 mL

AIM V® Medium

A18398SA

50 mL

 

 
Page 3 of 4

--------------------------------------------------------------------------------

 

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.

REDACTED MATERIAL IS MARKED WITH [***] AND HAS BEEN FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION.

 

 

Exhibit C: Pricing of LTC PRODUCTS1 (as amended in accordance with the First
Amendment)

 

LTC PRODUCT

2014 Purchase Price to OI

Minimum Shipment/Minimum Order (UNITS per shipment/order)2

Standard Price Change

AIM V® 500 mL package in Gibco Boxy Bottle

[***]

[***]

[***]3

AIM V® 50 mL Custom Pkg.

[***]

[***]

[***]3

1 Subject to the provision of paragraph 4.1 (source of supply) and Article 7
(pricing)

2 As set forth in paragraph 4.3 (required minimums) of this AGREEMENT

3 Effective from 1st January in each YEAR, first commencing 1st January 2014

 

 

Minimum Annual Purchase (instead of inclusion in table format above)

 

Beginning in 2013, OI shall purchase from the respective AUTHORIZED LTC
AFFILIATE, a Minimum Annual Purchase of LTC PRODUCTS as set forth in the table
at the end of this paragraph.

 

YEAR

Minimum Annual Purchase

2013

[***]

2014

[***]

2015 and each subsequent YEAR that this AGREEMENT is in effect, including any
YEAR during the renewal period

[***]

 

 

Page 4 of 4